Name: Commission Regulation (EC) No 218/2000 of 28 January 2000 derogating from Article 20(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing years
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|32000R0218Commission Regulation (EC) No 218/2000 of 28 January 2000 derogating from Article 20(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing years Official Journal L 024 , 29/01/2000 P. 0015 - 0015COMMISSION REGULATION (EC) No 218/2000of 28 January 2000derogating from Article 20(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2), and in particular Article 5 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(3), and in particular Article 2(4) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(4), as last amended by Regulation (EC) No 1639/98(5), and in particular Article 19 thereof,Whereas:(1) Article 20(1) of Commission Regulation (EC) No 2366/98(6), as amended by Regulation (EC) No 1273/1999(7), lays down that, before 1 January of each marketing year, producer oganisations or, where appropriate, associations thereof are to submit their member's crop declarations and any amendments thereto to the competent agency of the Member State concerned.(2) Commission Regulation (EC) No 2711/1999(8) derogating from Article 1(1) of Regulation (EC) No 2366/98 provides for an extension by 15 day of the deadline for submission of crop declarations by growers for the 1999/2000 marketing year. An extension should aslo be granted to producer organisations or, where appropriate, associations thereof, to again provide sufficient time for completion of administrative procedures between the lodging of declarations by growers and submission of declarations by producer organisations.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 20(1) of Regulation (EC) No 2366/98, for the 1999/2000 marketing year producer organisations or, where appropriate, associations thereof may submit their members' crop declarations and any amendments thereto by 12 February 2000.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 210, 28.7.1998, p. 32.(4) OJ L 208, 3.8.1984, p. 3.(5) OJ L 210, 28.7.1998, p. 38.(6) OJ L 293, 31.10.1998, p. 50.(7) OJ L 151, 18.6.1999, p. 12.(8) OJ L 327, 21.12.1999, p. 27.